Citation Nr: 0516850	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-21 717A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left radial head fracture with degenerative changes, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than February 
21, 2002, for the grant of a 20 percent evaluation for 
residuals of a left radial head fracture with degenerative 
changes. 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The RO in 
Newark, New Jersey has processed the claim since that time.  

In August 2004, the Board granted entitlement to a 20 percent 
evaluation, but not higher, for residuals of a left radial 
head fracture with degenerative changes.  The decision also 
remanded several other issues on appeal.  The veteran 
appealed the Board's August 2004 decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In March 2005, the Court granted a Joint Motion to Partially 
Vacate and Remand filed by the parties, and vacated the 
August 2004 Board decision to the extent that the decision 
denied entitlement to a rating in excess of 20 percent for 
the residuals of a left radial head fracture with 
degenerative changes (left elbow disorder.)  The Court 
remanded the case to the Board for further action.

The August 2004 Board decision remanded the following issues 
to VA's Appeals Management Center (AMC):  entitlement to 
increased ratings for bilateral ear fungus, peripheral 
neuropathy of the left leg, and peripheral neuropathy of the 
right leg; and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  Those issues remain under development and have 
not been re-certified to the Board for appellate review. 

In September 2004, the AMC implemented the Board's August 
2004 grant of a 20 percent evaluation for residuals of a left 
radial head fracture with degenerative changes.  The AMC also 
assigned an effective date for the increased rating of 
February 21, 2002.  In November 2004 the veteran submitted a 
statement to the AMC expressing disagreement with the 
effective date assigned the award of the 20 percent 
evaluation.  The Board will address this further in the 
remand portion of the instant action.

The record reflects that the veteran was represented before 
the Court by a private attorney.  The veteran previously 
appointed the same attorney in February 2002 to represent him 
before VA, but in July 2004 he was advised that VA had 
revoked that attorney's authority to represent claimants 
before VA.  At that time he was advised that he could 
represent himself or appoint an accredited veterans' service 
organization, a different attorney, or an accredited agent, 
to represent him.  The veteran has not since appointed anyone 
to represent him before VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Joint Motion concluded that the Board did not adequately 
address whether other factors such as weakness and pain on 
use of the left elbow could result in a rating in excess of 
20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5206 or 
5207.  The motion also concluded that the Board did not 
address whether 38 C.F.R. § 4.71a, Diagnostic Code 5213 
provided a basis for an additional 10 percent rating for 
limitation of supination.  The joint motion specifically 
indicated that the veteran should receive another VA 
examination.

As the joint motion granted by the Court requested further VA 
orthopedic examination of the veteran, the Board will remand 
this case to afford the appellant another such examination.

The Board additionally notes that, under 38 U.S.C.A. § 5103 
(West 2002), VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  VA must also provide notice explaining what 
information and evidence it will seek to provide and which 
information and evidence the claimant is expected to provide.  
Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

In the instant appeal, and mindful of the Court's ever 
evolving jurisprudence regarding the parameters of the 
Veterans Claims Assistance Act of 2000 (VCAA), the Board 
finds that the veteran has not been adequately informed of 
the information and evidence necessary to substantiate the 
claim for an increased rating for residuals of a left radial 
head fracture with degenerative changes.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard the Board points out that the RO, in a June 
2002 correspondence, notified the veteran of the information 
and evidence necessary to substantiate a claim for service 
connection.  A remand consequently is also required in order 
to ensure that he receives appropriate due process.  

In September 2004, the AMC implemented the Board's August 
2004 assignment of a 20 percent evaluation for residuals of a 
left radial head fracture with degenerative changes effective 
from February 21, 2002.  In November 2004, the veteran 
disagreed with the effective date assigned.  The record, 
however, shows that he has not been provided a statement of 
the case with respect to the issue of entitlement to an 
effective date earlier than February 21, 2002, for the grant 
of a 20 percent evaluation for residuals of a left radial 
head fracture with degenerative changes.  Therefore, although 
the Board does not have jurisdiction to address the merits of 
the claim, it must be remanded for further development by the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran 
addressing the issue of entitlement 
to an effective date earlier than 
February 21, 2002, for the grant of 
a 20 percent evaluation for 
residuals of a left radial head 
fracture with degenerative changes.  
The veteran should be notified of 
the need to file a timely 
substantive appeal with respect to 
the September 2004 rating decision 
in order to preserve his right to 
have his appeal reviewed by the 
Board.  If the veteran submits a 
timely substantive appeal with 
respect to this issue, the RO should 
undertake any other indicated 
development.  If, and only if, a 
timely substantive appeal is 
submitted, the issue should be 
certified on appeal to the Board.  

2.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim for an increased rating for 
residuals of a left radial head 
fracture with degenerative changes.  
The letter should also specifically 
inform the veteran which portion of 
the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on his 
behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to the 
above claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002). 

3.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to his claim of 
entitlement to an increased rating 
for residuals of a left radial head 
fracture with degenerative changes.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and ask 
him to provide a copy of the 
outstanding medical records.

5.  After completing the above 
actions, the veteran should be 
afforded a VA orthopedic examination 
by a physician with appropriate 
expertise to determine the nature 
and severity of the claimant's 
residuals of a left radial head 
fracture with degenerative changes.  
All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed, and 
all findings should be reported in 
detail.  In accordance with the 
latest AMIE worksheets for rating 
left elbow disorders the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature 
and extent of any disability.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups).  If feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.

The examining physician should also 
provide an opinion concerning the 
impact of the veteran's service-
connected residuals of a left radial 
head fracture with degenerative 
changes on his ability to work, to 
include whether it renders him 
unable to obtain or maintain 
substantially gainful employment.  
The rationale for all opinions 
expressed should be provided.  The 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review.  

6.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
report to ensure that it is in 
complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.   

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of entitlement to an increased 
rating for residuals of a left 
radial head fracture with 
degenerative changes.  The RO should 
also document their consideration of 
38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207 and 5213 (2004), as well 
as whether this case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If 
the benefit sought on appeal is not 
granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, 
and provide the appellant with an 
opportunity to respond.   The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any 
further changes in VCAA and any 
other applicable legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


